

Exhibit 10.2
 
[FORM OF SENIOR SECURED NOTE]
 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS NOTE TO THE CONTRARY, THIS NOTE MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THIS NOTE. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTION 13(a) HEREOF.
 
Workstream Inc.
 
Senior Secured Note
 
Issuance Date: August 29, 2008
Original Principal Amount: U.S. $



FOR VALUE RECEIVED, Workstream Inc., a corporation existing pursuant to the
Canada Business Corporations Act (the “Company”), hereby promises to pay to the
order of __________________________ or its registered assigns (“Holder”) the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon the
Maturity Date or acceleration, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Secured Note (including all
Senior Secured Notes issued in exchange, transfer or replacement hereof, is
referred to herein as the “Note”) is being issued pursuant to the Exchange
Agreement (as defined below) on the Closing Date (as defined below). Certain
capitalized terms used herein are defined in Section 23.
 
1. MATURITY. On the Maturity Date, the Company shall pay to the Holder an amount
in cash representing all then-outstanding Principal, accrued and unpaid Interest
and accrued and unpaid Late Charges, if any. Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late
Charges on Principal and Interest, if any. The Holder and the Company shall
maintain records showing the Principal, Interest and Late Charges redeemed
and/or paid (as the case may be) and the dates of such redemption and/or
payments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon partial redemption or payment.
 
2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date, shall accrue daily at the Interest Rate on the outstanding
Principal amount from time to time, shall be computed on the basis of a 360-day
year comprised of twelve (12) thirty (30) day months and shall be paid on the
Maturity Date to the record holder of this Note in cash. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
then in effect shall be increased by five percent (5%). In the event that such
Event of Default is subsequently cured, the increase referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.
 
 
 

--------------------------------------------------------------------------------

 
 
3. RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:
 
(i) the suspension from trading or failure of the Common Shares to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) days in any 365-day period;
 
(ii) the delisting or suspension of the Common Shares from an Eligible Market,
provided that immediately following such delisting or suspension the Common
Shares would not be listed on a designated exchange for purposes of the Income
Tax Act (Canada);
 
(iii) the Company’s failure to deliver the required number of Common Shares
within seven (7) Trading Days after the applicable exercise date under the
Holder’s 2008 Warrant or (B) notice, written or oral, to the Holder, including,
without limitation, by way of public announcement or through any of its agents,
at any time, of its intention not to comply, as required, with a request for an
exercise of any portion of the Holder’s 2008 Warrant that is requested in
accordance with the provisions thereof;
 
(iv) the Company’s or any Subsidiary’s (as defined below) failure to pay to the
Holder any amount of Principal, Interest, Late Charges or other amounts when and
as due under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder) or any
other Transaction Document, except, in the case of a failure to pay Interest and
Late Charges when and as due, in which case only if such failure remains uncured
for a period of at least seven (7) days;
 
(v) the Company fails to remove any restrictive legend on any certificate or any
Common Shares issued to the Holder upon exercise of any Securities acquired by
the Holder under the Exchange Agreement as and when required by such Securities,
the Transaction Agreement, the Exchange Agreement or the Amended Registration
Rights Agreement (as the case may be), and any such failure continues uncured
for at least ten (10) days;
 
(vi) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Note;
 
(vii) the Company or any Subsidiary materially breaches any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant which is curable, only if such
breach remains uncured for a period of at least ten (10) days;
 
 
2

--------------------------------------------------------------------------------

 
 
(viii) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 9 of this Note;
 
(ix) the occurrence of any default under, redemption of or acceleration prior to
maturity of any Indebtedness (as defined in the Exchange Agreement) of the
Company or any of its Subsidiaries, other than with respect to any Other Notes;
 
(x) any Material Adverse Effect (as defined in the Exchange Agreement) occurs;
 
(xi) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;
 
(xii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation; 
 
(xiii) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a UCC foreclosure sale or any other similar action under federal, state
or foreign law;
 
 
3

--------------------------------------------------------------------------------

 
 
(xiv) a final judgment or judgments for the payment of money aggregating in
excess of $2,000,000 are rendered against the Company or any of its
Subsidiaries, which judgments are not, within thirty (30) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within thirty (30) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $2,000,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within 30 days of
the issuance of such judgment; or
 
(xv) the Company or any Subsidiary either (i) fails to pay, when due, or within
any applicable grace period, any payment with respect to any Indebtedness in
excess of $250,000 due to any third party, other than, with respect to unsecured
Indebtedness only, payments contested by the Company or such Subsidiary (as the
case may be) in good faith by proper proceedings and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP (as defined below), or otherwise be in breach or violation of any agreement
for monies owed or owing in an amount in excess of $250,000, which breach or
violation permits the other party thereto to declare a default or otherwise
accelerate amounts due thereunder, or (ii) suffer to exist any other
circumstance or event that would, with or without the passage of time or the
giving of notice, result in a default or event of default under any agreement
binding the Company or any Subsidiary, which default or event of default would
or is likely to have a material adverse effect on the business, assets,
operations (including results thereof), liabilities, properties, condition
(including financial condition) or prospects of the Company or any of its
Subsidiaries, individually or in the aggregate.
 
(b) Redemption Right. Upon the occurrence of an Event of Default under this Note
or any Other Note, the Company shall within one (1) Business Day deliver written
notice thereof via facsimile and overnight courier (with next day delivery
specified) (an “Event of Default Notice”) to the Holder. At any time after the
earlier of the Holder’s receipt of an Event of Default Notice and the Holder
becoming aware of an Event of Default, the Holder may require the Company
(regardless of whether such Event of Default has been cured) to redeem all or
any portion of this Note by delivering written notice thereof (the “Event of
Default Redemption Notice”) to the Company, which Event of Default Redemption
Notice shall indicate the portion of this Note the Holder is electing to redeem.
Each portion of this Note subject to redemption by the Company pursuant to this
Section 3(b) shall be redeemed by the Company at a price equal to the product of
(i) the sum of the portion of the Principal amount of this Note so elected by
the Holder to be redeemed together with accrued and unpaid Interest with respect
to such portion and accrued and unpaid Late Charges with respect to such portion
and Interest as of such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (ii) the Redemption Premium (the “Event of
Default Redemption Price”). Redemptions required by this Section 3(b) shall be
made in accordance with the provisions of Section 7. To the extent redemptions
required by this Section 3(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of this Note by the Company, such redemptions
shall be deemed to be voluntary prepayments. The Company agrees that in the
event of the Company’s redemption of any portion of this Note under this Section
3(b), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder. Accordingly, any redemption premium due under this Section 3(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.
 
 
4

--------------------------------------------------------------------------------

 
 
4. RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 4
pursuant to written agreements in form and substance reasonably satisfactory to
the Holder and approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts then outstanding and the interest rates of the Notes held by such holder
and having similar ranking to the Notes, and reasonably satisfactory to the
Holder. Upon the occurrence of any Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Note and the other
Transaction Documents referring to the “Company” shall refer instead to the
Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Note and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions. No sooner than
twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Fundamental Transaction, but not prior to the public
announcement of such Fundamental Transaction, the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a “Fundamental
Transaction Notice”).
 
5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation (as defined in the
Exchange Agreement), Bylaws (as defined in the Exchange Agreement) or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
6. MANDATORY REDEMPTIONS.
 
(a) For so long as any of the Notes shall remain outstanding, upon the
occurrence of each Disposition, the Company shall use 75% of the Gross Proceeds
(as defined below) received (directly or indirectly) by the Company and/or any
of its Subsidiaries in connection with such Disposition (the “Applicable Gross
Proceeds”) to redeem this Note as set forth herein (each being a “Mandatory
Disposition Redemption”) (the remaining 25% of the Gross Proceeds with respect
to each applicable Disposition that is retained by the Company or any Subsidiary
is referred to herein as the “Gross Proceeds Retained Amount”; provided that if
the Gross Proceeds Retained Amount as specified above with respect to a
Disposition exceeds $2,500,000, then all amounts of the Gross Proceeds Retained
Amount that so exceeds $2,500,000 shall not be retained by the Company or any
Subsidiary and shall instead be added to Applicable Gross Proceeds with respect
to such Disposition and constitute part of the applicable Mandatory Disposition
Redemption Price). With respect to each Disposition, the Company shall deliver a
written notice by confirmed facsimile and overnight courier (with next day
delivery specified) to all, but not less than all, of the holders of Notes (the
“Mandatory Disposition Redemption Notice” and the date such notice is delivered
to all such holders is referred to as the “Mandatory Disposition Redemption
Notice Date”) stating (a) the date on which the applicable Mandatory
Disposition Redemption shall occur (the “Mandatory Disposition Redemption
Date”), which date shall be the date such Disposition is consummated, (b) the
amount of Applicable Gross Proceeds (as may be increased by the proviso above in
this Section 6(a)) with respect to such Disposition and (c) the Mandatory
Disposition Redemption Price (as defined below) with respect to such
Disposition. The applicable Mandatory Disposition Redemption Notice shall be
delivered as soon as practicable prior to the consummation of the applicable
Disposition, and the Company shall make a public announcement containing the
information set forth in such Mandatory Disposition Redemption Notice on or
before the applicable Mandatory Disposition Redemption Notice Date to the extent
that the notices contains any, or constitutes, material, non-public information.
Redemptions required by this Section 6(a) shall be made in accordance with the
provisions of Section 7. To the extent redemptions required by this Section 6(a)
are deemed or determined by a court of competent jurisdiction to be prepayments
of this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments. The Company agrees that in the event of the Company’s redemption of
any portion of this Note under this Section 6(a), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. “Mandatory Disposition
Redemption Price” means, with respect to a particular Disposition, an amount in
cash equal to the product of (i) the Applicable Gross Proceeds (as may be
increased by the proviso above in this Section 6(a)) with respect to such
Disposition multiplied by (ii) the quotient of (1) the sum of (A) the Principal
of this Note outstanding as of the date of redemption, (B) the amount of any
accrued and unpaid Interest on this Note through the date of redemption and
(C) the amount of any accrued and unpaid Late Charges on such Principal and such
Interest specified in clauses (A) and (B) through the date of redemption divided
by (2) the sum of (X) the principal amount of all Notes outstanding as of the
date of redemption, (Y) the amount of any accrued and unpaid Interest on all
Notes through the date of redemption and (Z) the amount of any accrued and
unpaid Late Charges on such principal and such Interest specified in clauses (X)
and (Y) through the date of redemption. To the extent the Company effects a
Mandatory Disposition Redemption under this Note, then the Company must
simultaneously take the same action with respect to all the Other Notes.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) For so long as any of the Notes shall remain outstanding, upon the receipt
(directly or indirectly) by the Company and/or any of its Subsidiaries of any
amount of cash, cash equivalents or publicly-traded securities in connection
with, arising out of or related to the Merger Agreement (as defined below)
(including, without limitation, under Section 7.02(b) of the Merger Agreement)
or the termination thereof (in each case, including, without limitation, all
judgment and/or settlement (as the case may be) proceeds in connection with,
arising out of or related thereto) (all such amounts are referred to herein as
“Merger Agreement Amounts”) which in the aggregate exceed $2,000,000 (all such
excess Merger Amounts are referred to herein as the “Excess Amounts”), the
Company shall use 75% of all Excess Amounts to redeem this Note as set forth
herein (each being a “Mandatory Excess Redemption”) (the remaining 25% of the
Excess Amounts that are retained by the Company is referred to herein as the
“Excess Retained Amount”). With respect to the receipt of Excess Amounts, the
Company shall deliver a written notice by confirmed facsimile and overnight
courier (with next day delivery specified) to all, but not less than all, of the
holders of Notes (the “Mandatory Excess Redemption Notice” and the date such
notice is delivered to all such holders is referred to as the “Mandatory Excess
Redemption Notice Date”) stating (a) the date on which the applicable Excess
Amounts are to be received (the “Mandatory Excess Redemption Date”), which date
shall be the date of such receipt, (b) the applicable Excess Amounts to be
received and (c) the Mandatory Excess Redemption Price (as defined below) with
respect to such applicable Excess Amounts to be received. The applicable
Mandatory Excess Redemption Notice shall be delivered as soon as practicable
prior to receipt of the applicable Excess Amounts, and the Company shall make a
public announcement containing the information set forth in such Mandatory
Excess Redemption Notice on or before the applicable Mandatory Excess Redemption
Notice Date to the extent that the notices contains any, or constitutes,
material, non-public information. Redemptions required by this Section 6(b)
shall be made in accordance with the provisions of Section 7. To the extent
redemptions required by this Section 6(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. The Company agrees that
in the event of the Company’s redemption of any portion of this Note under this
Section 6(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. “Mandatory Excess Redemption Price” means, with respect to each
receipt of the applicable Excess Amounts, an amount in cash equal to the product
of (i) the Excess Amounts to be so received multiplied by (ii) the quotient of
(1) the sum of (A) the Principal of this Note outstanding as of the date of
redemption, (B) the amount of any accrued and unpaid Interest on this Note
through the date of redemption and (C) the amount of any accrued and unpaid Late
Charges on such Principal and such Interest specified in clauses (A) and (B)
through the date of redemption divided by (2) the sum of (X) the principal
amount of all Notes outstanding as of the date of redemption, (Y) the amount of
any accrued and unpaid Interest on all Notes through the date of redemption and
(Z) the amount of any accrued and unpaid Late Charges on such principal and such
Interest specified in clauses (X) and (Y) through the date of redemption. To the
extent the Company effects a Mandatory Excess Redemption under this Note, then
the Company must simultaneously take the same action with respect to all the
Other Notes. The Company shall use its good faith best efforts to cause the
Merger Agreement Amounts to only constitute cash, cash equivalents or
publicly-traded securities.
 
 
7

--------------------------------------------------------------------------------

 
 
7. REDEMPTIONS.
 
(a) Mechanics. The Company shall deliver the Event of Default Redemption Price
to the Holder in cash within seven (7) Business Days after the Company’s receipt
of the Holder’s Event of Default Redemption Notice. The Company shall deliver
the applicable Mandatory Disposition Redemption Price to the Holder in cash on
the applicable Mandatory Disposition Redemption Date. The Company shall deliver
the applicable Mandatory Excess Redemption Price to the Holder in cash on the
applicable Mandatory Excess Redemption Date. In the event of a redemption of
less than all of the then outstanding Principal of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 13(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period, or on the date, required
(as the case may be), at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Principal amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid by delivering written notice by confirmed
facsimile and overnight courier (with next day delivery specified) stating such.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Principal amount and (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 13(d)) to the Holder representing the sum of such Principal amount to be
redeemed together with accrued and unpaid Interest with respect to such
Principal amount and accrued and unpaid Late Charges with respect to such
Principal amount and Interest. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Principal amount
subject to such notice.
 
(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 3(b) (each, an “Other Redemption Notice”), the Company shall
immediately, but no later than one (1) Business Day of its receipt thereof,
forward to the Holder by facsimile a copy of such notice. If the Company
receives a Redemption Notice and one or more Other Redemption Notices, during
the seven (7) Business Day period beginning on and including the date which is
three (3) Business Days prior to the Company’s receipt of the Holder’s
applicable Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s applicable
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.
 
 
8

--------------------------------------------------------------------------------

 
 
8. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note.
 
9. COVENANTS.
 
(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and (b) shall be senior to all other Indebtedness of the Company and
its Subsidiaries.
 
(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall cause each of its Subsidiaries to not, directly
or indirectly, without the prior express written consent of the Holder, incur or
guarantee, assume or suffer to exist any Indebtedness, other than (i) the
Indebtedness evidenced by this Note and the Other Notes, (ii) Permitted
Indebtedness and (iii) Indebtedness solely between or among the Company and any
of its Subsidiaries.
 
(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, without the prior express written consent of the Holder allow or
suffer to exist any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Company or any of its Subsidiaries (collectively, “Liens”)
other than Permitted Liens.
 
(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, without the prior express
written consent of the Holder, redeem, defease, repurchase, repay or make any
payments in respect of, by the payment of cash or cash equivalents (in whole or
in part, whether by way of open market purchases, tender offers, private
transactions or otherwise), all or any portion of any Indebtedness (other than
Indebtedness solely between or among the Company and any of its Subsidiaries),
whether by way of payment in respect of principal of (or premium, if any) or
interest on, such Indebtedness if at the time such payment is due or is
otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
take any action or omit to take any action to cause, or that would result in,
any amounts which would constitute either Gross Proceeds, Merger Agreement
Amounts or Excess Amounts hereunder, if received directly or indirectly by the
Company or any of its Subsidiaries, to either not (1) be received directly or
indirectly by the Company or any of its Subsidiaries or (2) constitute either
Gross Proceeds, Merger Agreement Amounts or Excess Amounts. All Gross Proceeds
Retained Amounts (as may be reduced by the proviso in Section 6(a)) and all
Excess Retained Amounts shall be used by the Company and the Subsidiaries solely
for general working capital purposes and as set forth on Schedule 9(d) attached
hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Restriction on Redemption and Cash Dividends; Affiliate Transactions. Until
all of the Notes have been redeemed or otherwise satisfied in accordance with
their terms, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its capital shares
without the prior express written consent of the Holder. The Company shall not,
and shall cause each Subsidiary to not, enter into any transaction with any of
its or their respective current or former officers, directors or employees or
pay any amounts to any of them except to the extent provided on Schedule 9(e)
attached hereto.
 
(f) Restriction on Transfer of Assets. The Company shall not, and shall cause
each Subsidiary to not, without the prior express written consent of the Holder
(which consent shall not be unreasonably withheld (it shall be deemed reasonable
for the Holder to withhold consent if proceeds (directly or indirectly) received
or to be received in connection with any Disposition include or constitute any
consideration other than cash, cash equivalents or publicly-traded securities)),
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights by the Company and its Subsidiaries that,
in the aggregate, do not have a fair market value in excess of $250,000 in any
twelve (12) month period and (ii) sales of inventory in the ordinary course of
business (such sales, leases, licenses, assignments, transfers, conveyances and
other dispositions in clauses (i) and (ii) are each referred to herein as a
“Permitted Sale”). Notwithstanding the foregoing, this Section 9(f) shall not be
applicable if on the Issuance Date the initial Holder, together with its
affiliates, held less than $4,000,000 of the aggregate amount of Indebtedness
evidenced by this Note and all the Other Notes.
 
(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, permit any Indebtedness of the Company or any
of the Subsidiaries to mature or accelerate prior to the Maturity Date.
 
(h) New Subsidiaries. Simultaneously with the acquisition or formation of each
New Subsidiary (as defined below), the Company shall cause such New Subsidiary
to execute, and deliver to each holder of Notes, all Security Documents required
to be executed by each of the Current Subsidiaries on the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
10. SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Transaction Documents (including, without limitation,
the Security Documents and the Guaranties (each as defined in the Exchange
Agreement)).
 
11. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note. No consideration
shall be offered or paid to the Holder to amend or consent to a waiver or
modification of any provision of this Note unless the same consideration is also
offered to all of the holders of the Other Notes. The Holder shall be entitled,
at its option, to the benefit of any amendment to any of the Other Notes.
 
12. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.
 
13. REISSUANCE OF THIS NOTE.
 
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 13(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 13(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 1 following redemption of any portion of
this Note, the outstanding Principal represented by this Note may be less than
the Principal stated on the face of this Note.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(d))
representing the outstanding Principal.
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 13(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.
 
(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 13(a) or Section 13(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.
 
 
11

--------------------------------------------------------------------------------

 
 
14. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
15. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements.
 
16. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.
 
17. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.
 
 
12

--------------------------------------------------------------------------------

 
 
18. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
fair market value or the arithmetic calculation of any Redemption Price, the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) via facsimile
within two (2) Business Days of receipt, or deemed receipt, of the applicable
notice or other event giving rise to such dispute (as the case may be) to the
Company or the Holder (as the case may be). If the Holder and the Company are
unable to agree upon such determination or calculation within two (2) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Company or the Holder (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
the fair market value (as the case may be) to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the applicable Redemption Price (as the case
may be) to the Company’s independent, outside accountant. The Company shall
cause at its expense the investment bank or the accountant (as the case may be)
to perform the determinations or calculations (as the case may be) and notify
the Company and the Holder of the results no later than ten (10) Business Days
from the time it receives such disputed determinations or calculations (as the
case may be). Such investment bank’s or accountant’s determination or
calculation (as the case may be) shall be binding upon all parties absent
demonstrable error.
 
19. NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Transaction Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a certified check drawn on the account of the
Company and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing (which address, in the case of the
Holder, shall initially be as set forth on the Schedule of Buyers attached to
the Transaction Agreement); provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under this Note which is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of eighteen percent (18%) per annum
from the date such amount was due until the same is paid in full (“Late
Charge”).
 
 
13

--------------------------------------------------------------------------------

 
 
20. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
21. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the other Transaction Documents.
 
22. GOVERNING LAW. Pursuant to 735 Illinois Compiled Statutes 105/5-5, all
questions concerning the construction, validity, enforcement, performance and
interpretation of this Note shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Holder, to realize
on any collateral or any other security for such obligations, or to enforce a
judgment or other court ruling in favor of the Holder. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
23. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:
 
(a) “Amended Registration Rights Agreement” means that certain registration
rights agreement, dated as of August 3, 2007, by and among the Company and the
parties identified on the signature pages thereto, as amended and restated in
its entirety as of the Closing Date and as further amended from time to time.
 
(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) “Closing Date” shall have the meaning set forth in the Exchange Agreement,
which date is the date the Company initially issued this Note pursuant to the
terms of the Exchange Agreement.
 
(d) “Common Shares” means (i) the Company’s common shares, no par value per
share, and (ii) any capital shares into which such common shares shall have been
changed or any share capital resulting from a reclassification of such common
shares.
 
(e) “Current Subsidiaries” means, collectively, Workstream USA, Inc., a Delaware
corporation, Paula Allen Holdings, Inc., a Florida corporation, The Omni
Partners, Inc., a Florida corporation, 6FigureJobs.com, Inc., a Delaware
corporation, and Workstream Merger Sub Inc., a Delaware corporation, and each of
the foregoing, individually, a “Current Subsidiary.”
 
(f) “Disposition” means the sale, lease, license, assignment, transfer,
conveyance or other disposition of any assets or rights of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, other than a
Permitted Sale.
 
(g) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the Nasdaq Global Select Market or the Nasdaq Global Market.
 
(h) “Exchange Agreement” means that certain Exchange Agreement, dated as of
August 29, 2008, by and between the Company and the Holder, as amended from time
to time.
 
(i) “Exchange Agreements” means, collectively, the Exchange Agreement and the
Other Exchange Agreements (as defined below), as amended from time to time.
 
(j) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding Common Shares (not including any Common Shares held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding Common Shares (not including any Common Shares held
by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Shares, or (vi) any “person” or “group”
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act (as defined in the Exchange Agreement)) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
Common Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(k) “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(l) “Gross Proceeds” means all proceeds in respect of the applicable Disposition
(including, without limitation, all installment obligations and earn-out and
other contingent payments) net of any income taxes required to be paid by the
Company or any Subsidiary (as the case may be) solely in connection with or
solely arising out of such Disposition; provided that the foregoing cash
proceeds shall not be reduced by any other amount, including, without
limitation, the actual reasonable legal, accounting, investment banking, broker
and other professionals’ fees incurred by the Company by virtue of the
applicable Disposition). Any dispute as to the arithmetic calculation of Gross
Proceeds shall be resolved pursuant to Section 18 above, with the term “Gross
Proceeds” being substituted for the term “fair market value.”
 
(m) “Interest Rate” means seven percent (7%) per annum, provided that the
Interest Rate shall be increased to twelve percent (12%) per annum from and
after the first (1st) anniversary of the Issuance Date if less than fifty
percent (50%) of the sum of (i) the original Principal amount of this Note plus
(ii) all accrued and unpaid Interest on such Principal through such first
anniversary plus (iii) accrued and unpaid Late Charges on such Principal and
Interest through such first anniversary has been paid to the Holder on or prior
to such first anniversary.
 
(n) “Maturity Date” shall mean the two (2) year anniversary of the Issuance
Date; provided, however, that the Maturity Date may be extended at the option of
the Holder (i) in the event that, and for so long as, an Event of Default shall
have occurred and be continuing or any event shall have occurred and be
continuing that with the passage of time and the failure to cure would result in
an Event of Default or (ii) through the date that is twenty (20) Business Days
after the consummation of a Fundamental Transaction in the event that a
Fundamental Transaction is publicly announced or a Fundamental Transaction
Notice is delivered prior to the Maturity Date.
 
(o) “Merger Agreement” means that certain Agreement and Plan of Merger, dated
February 12, 2008, among the Company, Workstream Merger Sub Inc., a wholly-owned
subsidiary of the Company, Empagio Acquisition LLC and SMB Capital Corporation.
 
(p) “New Subsidiaries” means, as of any date of determination, any Person (i) in
which the Company on or after the date of the Exchange Agreement, directly or
indirectly, owns or acquires any of the outstanding capital stock or holds any
equity or similar interest of such Person or (ii) in which the Company on or
after the date of the Exchange Agreement, directly or indirectly, controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, individually, a “New Subsidiary.”
 
 
16

--------------------------------------------------------------------------------

 
 
(q) “Notes” means, collectively, this Note and all the Other Notes.
 
(r) “Other Exchange Agreements” means, collectively, those certain separate
exchange agreements, each dated as of August 29, 2008, (other than the Exchange
Agreement) by and between the Company and each of the parties thereto, as
amended from time to time.
 
(s) “Other Notes” means, collectively, all senior secured notes issued on the
Closing Date by the Company pursuant to the Other Exchange Agreements, and shall
include all senior secured notes issued in exchange therefor or replacement
thereof.
 
(t) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
(u) “Permitted Liens” means (i) any Lien for taxes, assessments and governmental
charges not yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, (ii) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent, (iii) any Lien created by operation of law, such as materialmen’s
liens, mechanics’ liens and other similar liens, arising in the ordinary course
of business with respect to a liability that is not yet due or delinquent or
that are being contested in good faith by appropriate proceedings, (iv) Liens
securing Permitted Indebtedness and (v) Liens securing the obligations of the
Company and the Subsidiaries under the Notes.
 
(v) “Permitted Indebtedness” means (i) total Indebtedness of the Company and the
Subsidiaries not to exceed $2 million in the aggregate outstanding at any time;
provided, however, that such Indebtedness shall be made expressly subordinate in
right of payment to the Indebtedness evidenced by the Notes, as reflected in a
written agreement acceptable to the Holder and approved by the Holder in
writing, and which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until ninety-one (91) days after the
Maturity Date or later; (ii) equipment leases and purchase money obligations of
the Company and the Subsidiaries not to exceed $1,000,000 in the aggregate
outstanding at any time, and (iii) Indebtedness evidenced by this Note and the
Other Notes.
 
(w) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(x) “Principal Market” means the Nasdaq Capital Market.
 
(y) “Redemption Notices” means, collectively, the Event of Default Redemption
Notice, the Mandatory Excess Redemption Notice and each Mandatory Disposition
Redemption Notice, and each of the foregoing, individually, a “Redemption
Notice.”
 
 
17

--------------------------------------------------------------------------------

 
 
(z) “Redemption Premium” means 110%.
 
(aa) “Redemption Prices” means, collectively, the Event of Default Redemption
Price, the Mandatory Excess Redemption Price and each applicable Mandatory
Disposition Redemption Price, and each of the foregoing, individually, a
“Redemption Price.”
 
(bb) “SEC” means the United States Securities and Exchange Commission.
 
(cc) “Security Agreement” means that certain security agreement, dated as of the
Closing Date, by and among the Company, the Subsidiaries and the initial holders
of the Notes, as amended from time to time.
 
(dd) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”
 
(ee) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.
 
(ff) “Trading Day” means any day on which the Common Shares are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Shares, then on the principal securities exchange or
securities market on which the Common Shares are then traded; provided that
“Trading Day” shall not include any day on which the Common Shares are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Shares are suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).
 
(gg) “Transaction Agreement” means that certain Transaction Agreement, dated as
of July 25, 2007, by and among the Company and the investors listed on the
Schedule of Buyers attached thereto, as amended by the Exchange Agreements and
as further amended from time to time.
 
(hh) “Transaction Documents” means, collectively, the Transaction Documents (as
defined in the Transaction Agreement) and the Exchange Documents (as defined in
the Exchange Agreement), as amended from time to time.
 
 
18

--------------------------------------------------------------------------------

 
 
24. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or any of its subsidiaries, the
Company shall within two (2) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or any of its
subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
subsidiaries. Nothing contained in this Section 24 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Transaction Agreement or under Section 4(f) of the Exchange Agreement.
 
[signature page follows]
 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.


COMPANY:
 
WORKSTREAM INC.
 
By:
         
Name:
        
Title:
       

 
 
 

--------------------------------------------------------------------------------

 
 